SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

704
CAF 13-00133
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF ANDREA J. MORGIA,
PETITIONER-APPELLANT,

                      V                             MEMORANDUM AND ORDER

THOMAS E. HORNING, RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


LINDA M. CAMPBELL, SYRACUSE, FOR PETITIONER-APPELLANT.

KRYSTAL M. HARRINGTON, ATTORNEY FOR THE CHILD, LOWVILLE.

SCOTT A. OTIS, ATTORNEY FOR THE CHILD, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County (Peter
A. Schwerzmann, A.J.), entered December 17, 2012 in a proceeding
pursuant to Family Court Act article 6. The order dismissed the
petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: In these proceedings pursuant to Family Court Act
article 6, the parties sought, inter alia, modification of a prior
order of custody and visitation. While the appeals herein were
pending, Thomas E. Horning, the petitioner in appeal No. 2 and the
respondent in appeal Nos. 1, 3 and 4, filed another petition seeking
modification of the same order. An order was thereafter entered upon
stipulation of the parties, thereby rendering moot the appeals herein
(see Matter of Walker v Adams, 31 AD3d 1018, 1018; Matter of Rebecca
O. v Todd P., 309 AD2d 982, 983).




Entered:    July 3, 2014                        Frances E. Cafarell
                                                Clerk of the Court